Title: To James Madison from Joseph H. Nicholson, 22 May 1812 (Abstract)
From: Nicholson, Joseph H.
To: Madison, James


22 May 1812, Baltimore. Transmits “certain Resolutions of the Democratic Citizens of Baltimore and its Precincts, represented by their Delegates in general Committee” on 21 May. Takes pleasure in making this communication and has “no Doubt that these Resolutions express the feelings and opinions of the great Body of the People, not only in Baltimore, ⟨bu⟩t through the State.”
